Matter of De'Andre K. O. (2019 NY Slip Op 07585)





Matter of De'Andre K. O.


2019 NY Slip Op 07585


Decided on October 23, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
REINALDO E. RIVERA
CHERYL E. CHAMBERS
VALERIE BRATHWAITE NELSON, JJ.


2018-13798
 (Docket No. D-5233-18)

[*1]In the Matter of De'Andre K. O. (Anonymous).


John M. Zenir, Garden City, NY, for appellant.
Jared A. Kasschau, County Attorney, Mineola, NY (Jackie L. Gross of counsel), for respondent.

DECISION & ORDER
In a juvenile delinquency proceeding pursuant to Family Court Act article 3, De'Andre K. O. appeals from an order of disposition of the Family Court, Nassau County (Ellen R. Greenberg, J.), dated November 13, 2018. The order of disposition, upon an order of fact-finding of the same court dated October 10, 2018, made after a hearing, finding that De'Andre K. O. committed an act which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudicated him a juvenile delinquent and placed him on probation for a period of twelve months. The notice of appeal from the fact-finding order dated October 10, 2018, is deemed to be a premature notice of appeal from the order of disposition dated November 13, 2018 (see CPLR 5520[c]).
ORDERED that the order of disposition is affirmed, without costs or disbursements.
" [T]he evidence supporting a fact-finding in a juvenile delinquency proceeding is legally sufficient if, viewing that evidence in the light most favorable to the presentment agency, any rational trier of fact could have found the appellant's commission of all the elements of the charged crimes beyond a reasonable doubt'" (Matter of Christopher H., 123 AD3d 713, 714, quoting Matter of Danielle B., 94 AD3d 757, 758; see Family Ct Act § 342.2[2]). Here, when viewed in the light most favorable to the presentment agency, the evidence was legally sufficient to establish that the appellant committed an act which, if committed by an adult, would have constituted the crime of assault in the third degree (Penal Law § 120.00[1]).
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Brandon V., 133 AD3d 769), we accord great deference to the opportunity of the trier of fact to view the witnesses, hear the testimony, and observe demeanor (see Matter of Darnell G., 125 AD3d 969; Matter of Clarissa S., 83 AD3d 1083). Upon reviewing the record here, we are satisfied that the Family Court's fact-finding determination was not against the weight of the evidence.
SCHEINKMAN, P.J., RIVERA, CHAMBERS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court